
      
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 71
        [Airspace Docket No. 01-ASO-19] 
        Proposed Establishment of Class E5 Airspace; Batesville, MS
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking. 
        
        
          SUMMARY:
          This notice proposes to establish Class E5 airspace at Batesville, MS. A Localizer (LOC)/Distance Measuring Equipment (DME) Runway (RWY) 19, a Area Navigation (RNAV) Global Positioning System (GPS) RWY 1 and a RNAV (GPS) RWY 19 Standard Instrument Approach Procedures (SIAP) have been developed for Panola County Airport, Batesville, MS. As a result, controlled airspace extending upward from 700 feet Above Ground Level (AGL) is needed to contain the SIAP and other Instrument Flight Rules (IFR) operations at Panola County Airport. The operating status of the airport would change from Visual Flight Rules (VFR) to include IFR operations concurrent with the publication of the SIAP.
        
        
          DATES:
          Comments must be received on or before February 4, 2002.
        
        
          ADDRESSES:
          Send comments on the proposal in triplicate to: Federal Aviation Administration, Docket No. 01-ASO-19, Manager, Airspace Branch, ASO-520, PO Box 20636, Atlanta, Georgia 30320.
          The official docket may be examined in the Office of the Regional Counsel for Southern Region, Room 550, 1701 Columbia Avenue, College Park, Georgia 30337, telephone (404) 305-5627.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Walter R. Cochran, Manager, Airspace Branch, Air Traffic Division, Federal Aviation Administration, PO Box 20636, Atlanta, Georgia 30320; telephone (404) 305-5627.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Comments Invited
        Interested parties are invited to participate in this proposed rulemaking  by submitting such written data, views or arguments as they may desire. Comments that provide the factual basis supporting the views and suggestions presented are particularly helpful in developing reasoned regulatory decisions on the proposal. Comments are specifically invited on the overall regulatory, aeronautical, economic, environmental, and energy-related aspects of the proposal. Communications should identify the airspace docket number and be submitted in triplicate to the address listed above. Commenters wishing the FAA to acknowledge receipt of their comments on this notice must submit with those comments as self-addressed, stamped postcard on which the following statement is made: “Comments to Airspace Docket No. 01-ASO-19.” The postcard will be date/time stamped and returned to the commenter. All communications received before the specified closing date for comments will be considered before taking action on the proposed rule. The proposal contained in this notice may be changed in light of the comments received. All comments submitted will be available for examination in the Office of Regional Counsel for Southern Region, Room 550, 1701 Columbia Avenue, College Park, Georgia 30337, both before and after the closing date for comments. A report summarizing each substantive public contact with FAA personnel concerned with this rulemaking will be filed in the docket.
        Availability of NPRMs
        Any person may obtain a copy of this Notice of Proposed Rulemaking (NPRM) by submitting a request to the Federal Aviation Administration, Manager, Airspace Branch, ASO-520, Air Traffic Division, PO Box 20636, Atlanta Georgia 30320. Communications must identify the notice number of this NPRM. Persons interested in being placed on a mailing list for future NPRMs should also request a copy of Advisory Circular No. 11-2A which describes the application procedure.
        The Proposal
        The FAA is considering an amendment to Part 71 of the Federal Aviation Regulations (14 CFR part 71) to establish Class E5 airspace at Batesville, MS. Class E airspace designations for airspace areas extending upward from 700 feet or more above the surface of the earth are published in Paragraph 6005 of FAA Order 7400.9J, dated August 31, 2001, and effective September 16, 2001, which is incorporated by reference in 14 CFR 71.1. The Class E airspace designation listed in this document would be published subsequently in the Order.
        The FAA has determined that this proposed regulation only involves an established body of technical regulations for which frequent and routine amendments are necessary to kept the operationally current. It, therefore, (1) is not a “significant regulatory action” under Executive Order 12866; (2) is not a “significant rule” under DOT Regulatory Policies and Procedures (44 FR 11034; February 26, 1979); and (3) does not warrant preparation of a Regulatory Evaluation as the anticipated impact is so minimal. Since this is a routine matter that will only affect air traffic  procedures and air navigation, it is certified that this rule, when promulgated, will not have a significant economic impact on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.
        
          List of Subjects in 14 CFR Part 71
          Airspace, Incorporation by Reference, Navigation (Air).
        
        The Proposed Amendment
        In consideration of the foregoing, the Federal Aviation Administration proposes to amend 14 CFR part 71 as follows:
        
          PART 71—DESIGNATION OF CLASS A, CLASS B, CLASS C, CLASS D, AND CLASS E AIRSPACE AREAS; AIRWAYS; ROUTES; AND REPORTING POINTS
          1. The authority citation for part 71 continues to read as follows:
          
            Authority:
            49 U.S.C. 106(g); 40103, 40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR, 1959-1963 Comp., p. 389.
          
          
            § 71.1
            [Amended]
            2. The incorporation by reference in 14 CFR 71.1 of Federal Aviation Administration Order 7400.9J, Airspace Designations and Reporting Points, dated August 31, 2001, and effective September 16, 2001, is amended as follows:
            
            
              
              Paragraph 6005 Class E Airspace Areas Extending Upward from 700 feet or More Above the Surface of the Earth.
              
              ASO MS E5 Batesville, MS [New]
              Panola County Airport, MS
              (Lat. 34°21′59″N, long. 89°54′32″W)
              
              That airspace extending upward from 700 feet above the surface within a 6.5-mile radius of Panola County Airport.
            
            
            
          
          
            Issued in College Park, Georgia, on December 20, 2001.
            Wade T. Carpenter,
            Acting Manager, Air Traffic Division, Southern Region.
          
        
      
      [FR Doc. 02-165  Filed 1-3-02; 8:45 am]
      BILLING CODE 4910-13-M
    
  